DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 4-5, 8, 12-15; the rest is unchanged.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The present rejection is based on new references


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “device” from the phrase “arithmetic device” in L8 of claim 8 is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a personal computer as described in pg.16 para. [0033]. Therefore, the limitation is being interpreted as requiring a personal computer of it’s equivalent.
The word “device” from the phrase “irradiation device” in L4 of claim 8 is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a laser light as described in pg.14 para. [0030]. Therefore, the limitation is being interpreted as requiring a laser light of it’s equivalent.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 16, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giuseppe et al. “Fluorescence spectroscopic analysis of surface and subsurface residual stress fields in alumina hip joints” Journal of Biomedical Optics 11(2), (March/April 2006) pg. 024009-1 – 024009-10.
Regarding claim 1, Giuseppe et al. disclose: a sliding body surface evaluation method (pg.024009-1 abstract) comprising: a first step of irradiating, with an electromagnetic wave, a sliding portion of a sliding body sliding on a sliding target body (pg.024009-1 Introduction); a second step of detecting fluorescence characteristics of the sliding portion, which is generated when the sliding portion is irradiated with the electromagnetic wave (pg.024009-2 2.2), a third step of deriving, from a change in a fluorescence characteristics light emission state of the sliding portion, a transformed portion of the sliding portion transformed in at least one of chemical characteristics and geometrical shape due to friction (pg.024009-2 col.1 1st para).
Regarding claim 2, Giuseppe et al. disclose: the first step includes a step of scanning an entire surface of the sliding portion with the electromagnetic wave (pg.024009-2 2.2).
Regarding claim 4, Giuseppe et al. disclose: the first step includes a step of deriving a fluorescence region of the sliding portion (pg.024009-2 2.2).
Regarding claim 6, Giuseppe et al. disclose: the first step includes a step of performing scanning with the electromagnetic wave by a confocal scanning microscope (pg.024009-1 abstract).
Regarding claim 7, Giuseppe et al. disclose: the first step includes a step of finely moving a focal point of the confocal scanning microscope in a depth direction of the sliding portion (pg.024009-3 col.1 last 3 lines).
Regarding claim 16, Giuseppe et al. disclose: the first step includes a step of performing scanning with the electromagnetic wave by a confocal scanning microscope (pg.024009-1 abstract).
Regarding claim 18, Giuseppe et al. disclose: the first step includes a step of performing scanning with the electromagnetic wave by a confocal scanning microscope (pg.024009-1 abstract).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giuseppe et al. “Fluorescence spectroscopic analysis of surface and subsurface residual stress fields in alumina hip joints” Journal of Biomedical Optics 11(2), (March/April 2006) pg. 024009-1 – 024009-10.
Regarding claim 5, Giuseppe et al. are silent about: the third step includes a step of excluding a region with a luminance of equal to or higher than a predetermined luminance from the light emission region. It would have been obvious to one of ordinary skill to exclude a region having a brightness equal to or greater than a predetermined brightness from a light emission region, in order to remove a noisy region presented by high brightness.
Regarding claim 19, Giuseppe et al. disclose: the first step includes a step of performing scanning with the electromagnetic wave by a confocal scanning microscope (pg.024009-1 abstract).

Claims 8-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yakura et al. (WO-0037813 A1; pub. Jun. 6, 2000).
Regarding claim 8, Yakura et al. disclose in a first embodiment: A sliding body surface evaluation apparatus (fig.15) comprising: a holding member (fig.15 items 2 & 3) configured to hold a sliding body (fig.15 item 4); a rotary drive configured to rotatably drive the sliding body (para. [0049]); from a change in a fluorescence characteristic of the sliding portion based on the fluorescence detected by the detector, a transformed portion of the sliding portion in at least one of chemical characteristic and geometrical shape due to friction (para. [0023]). In the first embodiment, Yakura et al. are silent about: an irradiation device configured to irradiate a sliding portion of the sliding body with an electromagnetic wave; a detector configured to detect fluorescence characteristic the sliding portion, which is generated when the sliding portion is irradiated with the electromagnetic wave; and an arithmetic device configured to derive. 
In a further embodiment, Yakura et al. disclose: an irradiation device configured to irradiate a sliding portion of the sliding body with an electromagnetic wave; a detector configured to detect fluorescence characteristic the sliding portion, which is generated when the sliding portion is irradiated with the electromagnetic wave; and an arithmetic device configured to derive (para. [0151]) motivated by the benefits for evaluating wear resistance (Yakura et al. para. [0146]).
In light of the benefits for evaluating wear resistance as taught by Yakura et al., it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the two embodiments of Yakura et al.
Regarding claim 9, Yakura et al. disclose: a second holding member configured for holding a sliding target body sliding on the sliding body, the sliding target body allowing penetration of the electromagnetic wave and the fluorescence and the irradiation device being arranged at a position at which the sliding portion of the sliding body is irradiated with the electromagnetic wave through the sliding target body (fig.15). 
Regarding claim 10, Yakura et al. disclose: the sliding body is polycrystal SiC, and the sliding target body is monocrystal SiC (para. [0050]).
Regarding claim 12, Yakura et al. disclose: the first step includes a step of deriving a light emission region of the sliding portion (para. [0151]).
Regarding claim 13, Yakura et al. disclose: the first step includes a step of deriving a light emission region of the sliding portion (para. [0151]).
Regarding claim 14, Yakura et al. does not specifically disclose: the third step includes a step of excluding a region with a luminance of equal to or higher than a predetermined luminance from the light emission region. It would have been obvious to one of ordinary skill to exclude a region having a brightness equal to or greater than a predetermined brightness from a light emission region, in order to remove a noisy region presented by high brightness.
Regarding claim 15, Yakura et al. does not specifically disclose: the third step includes a step of excluding a region with a luminance of equal to or higher than a predetermined luminance from the light emission region. It would have been obvious to one of ordinary skill to exclude a region having a brightness equal to or greater than a predetermined brightness from a light emission region, in order to remove a noisy region presented by high brightness.

Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Giuseppe et al. “Fluorescence spectroscopic analysis of surface and subsurface residual stress fields in alumina hip joints” Journal of Biomedical Optics 11(2), (March/April 2006) pg. 024009-1 – 024009-10 in view of Yakura et al. (WO-0037813 A1; pub. Jun. 6, 2000).
Regarding claim 3, Giuseppe et al. are silent about: the first step includes a step of irradiating the sliding portion with the electromagnetic wave while rotatably driving the sliding body.
 In a similar field of endeavor, Yakura et al. disclose: the first step includes a step of irradiating the sliding portion with the electromagnetic wave while rotatably driving the sliding body (fig.15 items 2,3 & 4) motivated by the benefits for evaluating wear resistance (Yakura et al. para. [0146]).
In light of the benefits for evaluating wear resistance as taught by Yakura et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giuseppe et al. with the teachings of Yakura et al.
Regarding claim 17, Giuseppe et al. disclose: the first step includes a step of performing scanning with the electromagnetic wave by a confocal scanning microscope (pg.024009-1 abstract).

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakura et al. (WO-0037813 A1; pub. Jun. 6, 2000) in view of Inoue et al. (US 4,892,419; pub. Jan. 9, 1990).
Regarding claim 11, Yakura et al. are silent about: water is, as a lubricant, supplied to between the gliding body and the sliding target body.
In a similar field of endeavor, Inoue et al. disclose: water is, as a lubricant, supplied to between the gliding body and the sliding target body (col.2 L49-53) motivated by the benefits for reduced friction force (Inoue et al. col.2 L52).
In light of the benefits for reduced friction force as taught by Inoue et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lubricant of Inoue et al. in the rotating apparatus of Yakura et al.
Regarding claim 20, Yakura et al. are silent about: water is, as a lubricant, supplied to between the gliding body and the sliding target body.
In a similar field of endeavor, Inoue et al. disclose: water is, as a lubricant, supplied to between the gliding body and the sliding target body (col.2 L49-53) motivated by the benefits for reduced friction force (Inoue et al. col.2 L52).
In light of the benefits for reduced friction force as taught by Inoue et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lubricant of Inoue et al. in the rotating apparatus of Yakura et al.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                                                                                                                                                                                                                                

/MAMADOU FAYE/Examiner, Art Unit 2884